Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-26-2007

Huang v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2784




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Huang v. Atty Gen USA" (2007). 2007 Decisions. Paper 1202.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1202


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     No. 06-2784
                                  ________________

                                  YU YUN HUANG,
                                           Petitioner
                                        v.

                         ATTORNEY GENERAL OF THE
                         UNITED STATES OF AMERICA
                    _______________________________________

                      On Petition for Review of a Decision of the
                           Board of Immigration Appeals
                              (Agency No. A79 424 916)
                    Immigration Judge: Honorable Miriam K. Mills
                    _______________________________________

                                      ORDER
                              _______________________


      At the direction of the Court, it is hereby O R D E R E D that the opinion filed on

April 25, 2007 is hereby V A C A T E D having been issued in error.

                                                For the Court,

                                                /s/ Marcia M. Waldron

                                                Clerk



Dated: April 26, 2007
TMK/cc: Ms. Yu Yun Huan
        Andrew Oliveira, Esq.